t c memo united_states tax_court larick a hill and fawni little a k a fawni hill petitioners v commissioner of internal revenue respondent docket no filed date karen l hawkins william e taggart jr specially recognized and paul j barulich for petitioners bryce kranzthor and debra k estrem for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for deficiencies in federal_income_tax of dollar_figure for and dollar_figure for and penalties under sec_6662 of dollar_figure for and dollar_figure for after concessions we must decide whether payments by james little to fawni hill from date to date were alimony as respondent contends or child_support or other nonalimony payments as petitioners contend we hold that the payments were alimony references to petitioner are to fawni hill formerly fawni little section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in woodside california when they filed their petition petitioner worked full time as an office manager from to she obtained a bachelor’s degree at age after college she started a business not otherwise described in the record she later worked years for a space-planning firm in respondent concedes that petitioners are not liable for penalties under sec_6662 for and petitioner earned dollar_figure at the time of trial she worked as an interior designer b petitioner's marriage to james little petitioner married james little on date they had two children lindsey born on date and christina born on date james little was chairman of the board and president of pacific compensation insurance co pacific compensation in san bruno california until date he then became president and chief_executive_officer of fremont indemnity co which acquired pacific compensation james little earned about dollar_figure in and less than dollar_figure in he earned more than dollar_figure from pacific compensation and fremont indemnity co in fremont indemnity co paid james little about dollar_figure in c petitioner's divorce from james little the marital settlement agreement and the judgment of dissolution in petitioner and james little decided to end their marriage petitioner and james little and their lawyers negotiated a marital support agreement the negotiation took about months christina lived with petitioner at that time petitioner and james little agreed that they would have joint legal custody of christina and that petitioner would have primary physical custody of her on date petitioner and james little and their lawyers signed a marital settlement agreement the superior court for the county of san mateo california issued a judgment of dissolution on date divorcing petitioner and james little the judgment of dissolution included the marital settlement agreement the judgment of dissolution required james little to pay petitioner dollar_figure per month in spousal support beginning date and continuing until petitioner or james little died petitioner remarried or cohabited with an unrelated member of the opposite sex for more than consecutive days or date whichever occurred first the marital settlement agreement required petitioner to sign a dollar_figure promissory note with a 9-percent annual interest rate to james little for her one-half of a line of credit with security pacific bank under the promissory note petitioner was required to pay james little dollar_figure per month with payments credited first to interest and second to principal the judgment of dissolution gave joint custody of christina to petitioner and james little gave physical custody of christina to petitioner and gave reasonable visitation rights to james little the judgment of dissolution required james little to pay child_support of dollar_figure per month to petitioner from date until further order of the court christina’s death her marriage or emancipation her reaching age or her reaching and no longer being a full-time high school student living with a parent whichever came first the marital settlement agreement prohibited james little from taking any offsets or credits against his child_support payments to petitioner the judgment of dissolution provided that if petitioner remarried before child_support ended by operation of law child_support would automatically increase to dollar_figure per month christina wa sec_15 years old and lived with petitioner on date when her parents divorced james little remarried in date christina lived with james little from mid-february to early date petitioner met larick hill in she first considered marrying him late in or early in under the marital settlement agreement james little would no longer have to pay petitioner the dollar_figure per month in spousal support if she remarried d negotiations to change the marital settlement agreement in the spring or summer of petitioner and james little began to negotiate changes to the judgment of dissolution petitioner and james little discussed modifying the spousal support provision in the marital settlement agreement james little offered to remove a financial impediment to petitioner’s remarriage by proposing that spousal support payments continue for a period of time after she remarried petitioner proposed that james little make the payments for months james little offered to extend the payments for months petitioner asked james little to put his proposal in writing on date james little wrote the following in a letter to petitioner we have two outstanding issues they are the appropriate adjustment to child_support payments effective date proposed adjustments to the marital separation agreement should you remarry prior to date regarding item to save both you and i legal expense i would be prepared to try an interim adjustment between you and i as follows on the 5th of each month beginning date you will pay me dollar_figure in the form of a cashier’s check as reimbursement for child_support expenses if we make an adjustment to the spousal support agreement as contemplated in item we could also formalize the child_support changes in the documents we file with the court please be advised that if this temporary child_support solution is unacceptable i will have to seek relief for the child_support payments through the judicial process may i hear from you regarding the child_support issue by saturday date the following is my proposal covering adjustments to the marital separation agreement referenced as item fawni acknowledges jel ha sec_90 physical custody a of cnl b jel child_support payments to fll terminate c jel waives child_support payments from fll if fll remarries before date on the d date of her marriage her debt to jel is forgiven and jel will then pay dollar_figure per month spousal support through date unless child_support payments by jel for cnl are resumed for any reason if child_support payments are resumed after fll e has remarried the dollar_figure per month shall be reduced by dollar_figure times the amount of child_support jel life_insurance annuity obligation to fll to f cease upon fll remarriage petitioner and james little lived a mile apart when james little sent his written proposal on date petitioner responded to james little’s letter as follows this is in response to your letter to me of yesterday regarding child_support and spousal support item commencing date child_support can be adjusted to reflect jel having physical custody under the following conditions a fll receives a letter from christina stating that she wishes to reside primarily with jel until age child_support payments to fll to be based on b custody at jel’s current compensation rate for the same duration as specified in the msa due on the 1st of each month or promissory note to jel to be forgiven all legal expenses related to the above c transactions to be the sole responsibility of jel including but not limited to reversing the above should christina wish to change her primary residence prior to age jel will assume responsibility for d christina’s educational expenses as well as medical and dental expenses or with regard to a spousal support adjustment item if fll remarries prior to date the following conditions are to be accepted upon receipt of a letter from christina a stating her desire to reside primarily with jel fll to acknowledge that jel has physical custody of christina until such time as christina reaches or reverses her decision whichever comes first child_support to cease with the clear b understanding that jel will be responsible for of christina’s educational expenses as well as medical and dental expenses c n a n a the debt is forgiven automatically d in the event of remarriage per msa jel to pay fll adjusted spousal support on the 1st of each month following fll’s remarriage in the amount of not less than dollar_figure net to fawni based on her tax_bracket not jel’s through date jel to provide all legal expenses associated with this modification to the msa should christina desire to change her primary e residence prior to age the amount of spousal child_support will be determined by jel’s compensation at that time but will not be less than the amount of spousal support paid to fll following remarriage jel will be responsible for all legal expenses associated with such change should it occur jel’s life_insurance obligation to fll will f cease and he will provide christina with a minimum of dollar_figure life_insurance until age the necessary legal work to accomplish the g above is completed and accepted prior to date petitioner wrote the counterproposal without consulting with her lawyer e modification of judgment of dissolution petitioner and james little discussed a stipulation to modify the marital settlement agreement after writing the letters sheldon lodmer james little’s divorce attorney and john carter james little’s accountant and financial adviser drafted a stipulation to modify the marital settlement agreement petitioner’s attorney reviewed it late in date petitioner told her attorney that she wanted to protect christina’s standard of living petitioner’s attorney told her that it was alright to sign it petitioner had an accountant at the time but did not ask him to review the stipulation petitioner reviewed the stipulation before she signed it on date the superior court for the county of san mateo filed petitioner and james little’s stipulation re modification of judgment of dissolution of marriage entered date stipulation re modification of judgment of dissolution which provided all child_support payments by respondent pertaining to the minor christina noel little born date as indicated in paragraph iii a of the aforementioned judgment shall terminate on date petitioner acknowledges that respondent has physical custody of said minor more than of the time in the event that petitioner remarries prior to date the spousal support shall be reduced to dollar_figure per month and shall continue through date at which time all spousal support shall terminate and the court shall not retain jurisdiction to extend the same except as hereinafter indicated this spousal support order is non- modifiable a the foregoing notwithstanding in the event that child_support payments are resumed by respondent to petitioner after petitioner remarries the amount of spousal support paid_by respondent shall be reduced by dollar_figure times the amount of said child_support up to a maximum reduction of dollar_figure per month the life_insurance obligation of respondent referenced in paragraph i b of the judgment of dissolution of marriage shall terminate upon petitioner’s remarriage at the time of the negotiations that led to the adoption of the stipulation re modification of judgment of dissolution petitioner was interested in remarrying especially when christina lived with her father petitioner did not believe that christina would live with james little for a long time petitioner and larick a hill were married on date christina returned to live with petitioner around date and remained there throughout the years in issue james little moved to southern california on date christina visited him there about six times per year she was there to days per visit christina graduated from high school in the spring of in the summer of after she graduated from high school christina worked as a receptionist typist she earned more than dollar_figure christina began attending college full time at the university of oregon in date petitioner and james little each paid one-half of christina's college tuition for the school year under the judgment of dissolution james little paid spousal support to petitioner of dollar_figure and child_support of dollar_figure from date to date under the stipulation re modification of judgment of dissolution james little paid spousal support to petitioner of dollar_figure from august to date and dollar_figure in petitioner reported that she received alimony of dollar_figure in a contentions of the parties opinion james little made dollar_figure monthly payments from date to date as required by the stipulation re modification of judgment of dissolution we must decide whether those amounts are alimony as respondent contends or child_support or other nonalimony payments as petitioners contend b background alimony is taxable to the recipient and is deductible by the payor sec_71 sec_215 alimony payments are not child_support payments sec_71 child_support payments are neither includable in income under sec_71 nor deductible under sec_215 child_support is that part of a payment which the divorce instrument fixes as payable for the support of the children of the payor spouse sec_71 an amount is treated as fixed under sec_71 if it will be reduced on the happening of a contingency specified in the divorce instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency sec_71 or at a time which can clearly be associated with a contingency of a kind specified in subparagraph a sec_71 the parties agree that this case should be decided by applying sec_72 and sec_1_71-1t q a-18 temporary income_tax regs fed reg date sec_1_71-1t q a-18 temporary income_tax regs fed reg date provides q-18 when will a payment be treated as to be reduced at a time which can clearly be associated with the happening of a contingency relating to a child of the payor a-18 there are two situations described below continued continued in which payments which would otherwise qualify as alimony or separate_maintenance payments will be presumed to be reduced at a time clearly associated with the happening of a contingency relating to a child of the payor in all other situations reductions in payments will not be treated as clearly associated with the happening of a contingency relating to a child of the payor the first situation referred to above is where the payments are to be reduced not more than months before or after the date the child is to attain the age of or local age of majority the second situation is where the payments are to be reduced on two or more occasions which occur not more than one year before or after a different child of the payor spouse attains a certain age between the ages of and inclusive the certain age referred to in the preceding sentence must be the same for each such child but need not be a whole number of years the presumption in the two situations described above that payments are to be reduced at a time clearly associated with the happening of a contingency relating to a child of the payor may be rebutted either by the service or by taxpayers by showing that the time at which the payments are to be reduced was determined independently of any contingencies relating to the children of the payor the presumption in the first situation will be rebutted conclusively if the reduction is a complete cessation of alimony or separate_maintenance payments during the sixth post- separation year described in a-21 or upon the expiration of a 72-month period the presumption may also be rebutted in other circumstances for example by showing that alimony payments are to be made for a period customarily provided in the local jurisdiction continued payments which would otherwise qualify as alimony are presumed to be child_support if they are reduced within months of the child’s 18th or 21st birthday or legal_age of majority sec_1_71-1t q a-18 temporary income_tax regs supra respondent concedes that the payments at issue are presumed to be child_support under the temporary regulations because the stipulation re modification of judgment of dissolution eliminated alimony on date which was within months of date christina's 18th birthday continued such as a period equal to one-half the duration of the marriage example a and b are divorced on date when their children c born date and d born date are and respectively under the divorce decree a is to make alimony payments to b of dollar_figure per month such payments are to be reduced to dollar_figure per month on date and to dollar_figure per month on date on date the date of the first reduction in payments c will be year sec_5 months and days old on date the date of the second reduction in payments d will be year sec_3 months and days old each of the reductions in payments is to occur not more than one year before or after a different child of a attains the age of years and months actually the reductions are to occur not more than one year before or after c and d attain any of the age sec_21 year sec_3 months and days through year sec_5 months and days accordingly the reductions will be presumed to clearly be associated with the happening of a contingency relating to c and d unless this presumption is rebutted payments under the divorce decree equal to the sum of the reductions dollar_figure per month will be treated as fixed for the support of the children of a and therefore will not qualify as alimony or separate_maintenance payments c whether respondent rebutted the presumption under sec_1_71-1t q a-18 temporary income_tax regs that the payments are child_support petitioners contend that there was no evidence introduced at trial to rebut the presumption we disagree sec_1_71-1t q a-18 temporary income_tax regs supra provides that the taxpayer or the commissioner may rebut the presumption by showing that the time at which the payments are to be reduced was determined independently of any contingencies relating to the children of the payor respondent has done so by showing that the parties chose date as part of eliminating a financial impediment to petitioner’s remarriage and that it is purely coincidental that date is within months of christina's 18th birthday petitioner testified that the modification gave her a financial incentive to remarry the stipulation re modification of judgment of dissolution does not refer to christina's 18th birthday and by its terms it ends her child_support the parties apparently did not discuss christina's 18th birthday when they negotiated the stipulation re modification of judgment of dissolution james little testified as follows petitioners also contend that respondent determined that the payments at issue here are alimony because respondent allowed james little to deduct the amounts in issue in a year that is closed by the statute_of_limitations q the date that was agreed upon for the duration of the spousal support payments was january 31st how was that date agreed upon a my recollection is like most items in this it was a negotiated settlement and her -- mrs hill's original request was for thirty-six months and there was some dialogue back and forth which i don't remember the specifics on but we finally -- my position was to split the difference and that's what it's going to be petitioner testified as follows q did you ever discuss with him why that particular -- why he chose that particular date a it wasn't a date that he really chose we had discussed over the phone during these several conversations sort of a timeframe and thinking about christina become -- becoming eighteen i wanted it to at least cover that period of time christina was very young she was graduating from high school at age seventeen at that point i didn't know if she was going to be going away to college her first year and i wanted to be -- to have a lifestyle for her that she would be comfortable with should i remarry i wasn't concerned about having compensation_for myself for eighteen months or five years or twenty years it was for christina it was for christina's expenses petitioner testified that she told her divorce attorney that she wanted to have funds to support christina until she became petitioner's and james little's testimony shows that they negotiated how long james little would pay spousal support to petitioner after she remarried james little did not say whether he considered christina's 18th birthday petitioner said that she considered christina's 18th birthday neither petitioner nor james little testified that they discussed christina's birthday with each other the stipulation re modification of judgment of dissolution does not say that the parties considered christina's 18th birthday we conclude that the fact that date was within months of christina's 18th birthday was a coincidence and was not a contingency related to christina thus the payments at issue are not presumed to be child_support our conclusion is consistent with the labels used by the parties in the written_agreement the stipulation re modification of judgment of dissolution states in the event that petitioner remarries prior to date the spousal support shall be reduced to dollar_figure per month and shall continue through date the parties agreed to end child_support payments made by james little the stipulation re modification of judgment of dissolution states all child_support payments by little shall terminate on date petitioner was represented by counsel who reviewed the document and said it was alright for petitioner to sign it christina lived with james little when he and petitioner negotiated the stipulation re modification of judgment of dissolution the words petitioner and james little chose fit the substance of the arrangement that existed at the time petitioners contend that the stipulation re modification of judgment of dissolution is ambiguous petitioners point out that the stipulation re modification of judgment of dissolution contains a formula which if child_support is resumed later reduces spousal support by dollar_figure times the amount of any child_support this provision does not lead us to conclude that payments made before child_support resumes are child_support the stipulation re modification of judgment of dissolution clearly states that the payments at issue are spousal support and that child_support ended on date petitioners contend that respondent must show that petitioner and james little chose the termination_date based on a specific event in christina's or james little's life other than her 18th birthday we disagree sec_1_71-1t q a-18 temporary income_tax regs fed reg date does not require that payments terminate based on a specific event to overcome the presumption that payments which terminate within months of a child's 18th birthday are child_support it provides that a party may overcome the presumption by showing that the date the payments are to be reduced was chosen independently of any contingencies relating to the children respondent has done so by showing that it is merely a coincidence that date was within months of christina's 18th birthday petitioners contend that respondent erroneously relied on the fact that james little had primary physical custody of christina when he and petitioner agreed to the stipulation re modification of judgment of dissolution petitioners argue that this was an error because the obligation to pay child_support in california does not always depend on who has primary physical custody if the noncustodial spouse lacked resources to adequately care for the child see in re marriage of katz cal app 3d we disagree that we may not consider the fact that james little had primary physical custody of christina in california a parent generally meets his or her child_support obligation by maintaining custody of the child in re marriage of rasmussen cal app 3d petitioner has not shown that she lacked resources to adequately care for christina similar to the example given by the court in in re marriage of katz supra the fact that james little had physical custody is not dispositive but we believe it is relevant to deciding whether he and petitioner intended the payments at issue to be child_support petitioners contend the stipulation re modification of judgment of dissolution must be construed against james little because his advisers drafted it cal civil code sec west restatement contract sec_2d sec williston a treatise on the law of contracts sec_621 3d ed we disagree an agreement is construed against its drafters only to resolve ambiguities in the agreement williston supra the stipulation re modification of judgment of dissolution clearly states that the payments at issue are spousal support and that child_support ends petitioners contend that we should not rely on the language in the stipulation re modification of judgment of dissolution because petitioner had much less educational and business background than james little we disagree petitioner and her attorney reviewed the stipulation re modification of judgment of dissolution before they signed it petitioner has a bachelor’s degree and business experience we conclude that respondent has rebutted the presumption that the payments at issue are child_support d whether the payments at issue are alimony petitioners contend that even if respondent rebuts the presumption that the payments at issue are child_support they are not alimony under sec_71 we disagree petitioners bear the burden of proving that respondent's determination that the payments at issue are alimony is incorrect rule a alimony is any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 the payments at issue meet each of these requirements first petitioner received payments under a divorce or separation agreement second the stipulation re modification of judgment of dissolution does not state that petitioner need not include the payments in gross_income or that james little may not deduct the payments third petitioner and james little lived apart when james little made the payments at issue fourth the provision in the judgment of dissolution that payments were to terminate when petitioner or james little died was not modified by the stipulation re modification of judgment of dissolution the stipulation re modification of judgment of dissolution states the spousal support shall be reduced to dollar_figure per month and shall continue through date the modification relates to the marital settlement agreement the judgment of dissolution provides that spousal support terminates if petitioner or james little dies the stipulation re modification of judgment of dissolution did not change this clause thus the payments at issue meet all of the requirements for alimony sec_71 petitioners contend that james little was required to continue the payments through date even if petitioner or james little died before that date we disagree the stipulation re modification of judgment of dissolution did not modify the provision in the judgment of dissolution that spousal support payments were to terminate when petitioner or james little died petitioners assert that james little's testimony shows that the stipulation re modification of judgment of dissolution had that effect we disagree james little said q as part of your understanding of the modification agreement do you think that your obligation to pay the dollar_figure a month would have terminated had mrs hill died prior to january 31st of do you still have the agreement a q uh-huh do you need a copy a i would have assumed so we probably would have had to go back to court but i would have assumed it would have stopped q but you're not saying that from anything you find in the modification agreement you're just assuming a yes q what do you assume would have happened to those dollar_figure a month payments had christina died before january 31st a nothing q do you have any idea whether your estate would have been obligated to continue the dollar_figure a month payments required by that modification had you died prior to december 31st of i don’t recall specifically having talked about that subject no and i’m not qualified to speculate well i’m mostly asking whether you find it in the agreement i don’t want you to speculate a q a oh it’s not in the agreement this testimony does not establish or even suggest that his estate would have been required to continue making payments until date if he had died before then petitioners contend that if respondent rebuts the presumption then the payments were neither alimony nor child_support petitioners give no reason that the amounts at issue are not alimony except to restate their belief that the payments at issue do not terminate when petitioner or james little dies we conclude that the payments at issue are alimony for purposes of sec_71 and sec_215 petitioners contend that the payments at issue are not alimony because petitioner and james little orally agreed to modify the stipulation re modification of judgment of dissolution in date we disagree petitioners’ contention is inconsistent with their tax_return on which they reported that petitioner received dollar_figure in alimony under petitioners’ contention petitioner would have received dollar_figure in alimony in petitioner testified that james little told her on the telephone that they could treat the payments at issue as child_support james little denied that he said that petitioner and james little communicated in writing when dealing with important financial matters we think it is highly unlikely that they would have orally agreed to this change we conclude that petitioner and james little did not orally modify the stipulation re modification of judgment of dissolution petitioners contend that the dollar_figure per month payments at issue were child_support payments because the child_support payment requirements in the judgment of dissolution were not changed by the stipulation re modification of judgment of dissolution we disagree the stipulation re modification of judgment of dissolution provided that child_support payments by james little pursuant to paragraph iii a of the judgment of dissolution would terminate on date thus the stipulation re modification of judgment of dissolution changed james little's child_support requirements by ending his obligation to pay child_support to petitioner of dollar_figure per month to reflect concessions and the foregoing decision will be entered under rule
